Order, Supreme Court, Bronx County (Darcel D. Clark, J.), entered on or about August 14, 2007, which adjudicated defendant a level two sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Although defendant challenges a particular 15-point assessment, even without that assessment he would remain a level two offender, and we find no basis for a discretionary downward departure from defendant’s presumptive risk level (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). The mitigating circumstances cited by defendant were adequately taken , into account by the risk assessment instrument. Concur—Saxe, J.P., Nardelli, McGuire, Freedman and Abdus-Salaam, JJ.